DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response dated October 19, 2021 and Applicant’s Response dated March 18, 2022. Claims 21-38 are presently pending and are presented for examination. 	

Election/Restrictions
Applicant has canceled all claims corresponding to the restriction by original presentation. Therefore, any traversal of the restriction is hereby moot, and the restriction requirement is withdrawn.

Response to Amendments
In response to Applicant’s Amendments dated March 18, 2022, Examiner withdraws the specification objections; withdraws the previous 35 U.S.C. 112(b) rejections; withdraws the 35 U.S.C. 101 “Abstract Idea” rejections; maintains the 35 U.S.C. 101 patentable utility rejections (Examiner notes that these rejections were not addressed in the arguments section); and withdraws the previous prior art rejections.  

	Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. Examiner notes that, in order to advance prosecution, the arguments are being considered in view of the amendments dated May 18, 2022.

Applicant argues that the Katara and Kobayashi combination, as evidenced by Nawrocki, is insufficient for teaching a vehicle adjustment based on a type of the service request, wherein the vehicle adjustment comprises at least one of: placing a seat in a down position to accept cargo, placing a seat in an upright position for a passenger, or rotating a seat; and adjust a component of the vehicle based on the automatically determined vehicle adjustment; see Response at p. 16. Specifically, Applicant argues that Examiner misconstrues [0040] of Kobayashi; see Response at p. 16. Examiner respectfully disagrees. Applicant is taking one small part of the paragraph which relates to only one possible vehicle adjustment and/or vehicle data. The paragraph in full recites:
The vehicle data store 121 includes a non-transitory storage medium that stores various types of data. For example, the vehicle data store 121 may store vehicle data being communicated between different components of a given vehicle 103 using a bus, such as a controller area network (CAN) bus. In some embodiments, the vehicle data may include vehicle status data collected from multiple sensors 113 coupled to different components of the vehicle 103 for monitoring operating states of these components at various timestamps. In some embodiments, for each timestamp, the vehicle status data may include one or more vehicle movement metrics describing the vehicle movement of the vehicle 103, e.g., vehicle location (e.g., GPS coordinates), vehicle orientation, vehicle speed, vehicle acceleration/deceleration rate, vehicle jerking metric, vehicle vibration metric, interior noise level, wheel speed (Revolutions Per Minute—RPM), steering angle, braking force, etc. In some embodiments, the vehicle status data may also include one or more vehicle feature metrics describing the dynamic feature attributes of the vehicle 103, the dynamic feature attributes may describe the vehicle features of the vehicle 103 that potentially change over time (e.g., interior temperature, interior humidity level, etc.). In some embodiments, the vehicle status data may also include one or more vehicle capacity metrics describing the user capacity and the luggage capacity of the vehicle 103, e.g., total user space and available user space (e.g., number of seats), total luggage space and available luggage space (e.g., number of luggage items), etc. In some embodiments, the vehicle 103 may periodically transmit the vehicle status data of the vehicle 103 to the MP server 105 of the MP 101 to which the vehicle 103 belongs and/or to the mobility platform 131 (e.g., every 2s). Other types of vehicle status data are also possible and contemplated. (emphasis added)

	Examiner notes that Kobayashi indicates that a wide range of types of information may be stored and monitored including dynamic and static information which is stored in order to update vehicle parameters based on a corresponding user profile; see Kobayashi generally. Additionally, Nawrocki teaches, for example, adjusting seats as a potential change in a vehicle parameter which is considered equivalent as another type of vehicle status data which may be “possible and contemplated” by Kobayashi. 
One of ordinary skill in the art would recognize that other attributes/adjustments such as seating positions would be obvious variants of the presently claimed options as evidenced at least by Nawrocki (see generally the entire application which is descriptive of automatic adjustment of various vehicle interior parts including seats, seat backs, seat head rests, etc.).  Because the combination does in fact disclose the claimed limitation, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant argues that the prior art combination does not teach wherein both the first threshold number of vehicle occupants and the first threshold vehicle occupant weight limit are either based on a regional compliance maximum or established by a user, wherein user-established threshold values are below the regional compliance maximum, as recited in now dependent claim 23; see Response at p. 16-17. Specifically, Applicant argues that Katara is silent as to the first threshold vehicle occupant weight limit being based on a regional compliance maximum or a user established threshold below the regional compliance maximum; see Response at p. 17. Examiner respectfully disagrees. The global authorization policy may be considered the regional compliance maximum, and the policy may dictate a maximum number of passengers. Because the claim only requires one of the conditions of the limitation be met and Katara teaches at least one of the conditions of the limitation, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant’s argument regarding the blockchain ledger is moot in view of the evidencing document recited below.

Applicant argues that claims 28 and 35 are not obvious over the current art combination; see Response at p. 17-18. More specifically, Applicant argues that taking official notice is insufficient here; see Response at p. 18. Examiner respectfully disagrees. One of ordinary skill in the art would know that, when anything/anyone is not in compliance with a regional compliance requirement that the action must end. Many obvious variants of the claim are found in the day-to-day activities of average people, such as the example previously presented of exceeding a regional speed limit while driving and then recognizing that the speed limit is exceeded before lowering the speed of the vehicle. Examiner is unsure if Applicant is arguing that the example is not a well-known scenario or if it is not an obvious variant of the claimed subject matter. Examiner asserts that the scenario is both well-known and an obvious variant to the claimed subject matter. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

The remaining arguments are essentially the same as those addressed above and are unpersuasive for at least the same reasoning. Therefore, Examiner maintains the corresponding rejections. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Dependent claims 9 and 17 are rejected under 35 U.S.C. 101, because the claimed invention lacks patentable utility. Examiner cannot imagine any situation in which the invention may be practiced without illegal action. More specifically, the claims each require that the vehicle enters a region in which the vehicle is exceeding the threshold number of vehicle occupants and/or is exceeding the maximum threshold vehicle occupant weight. To overcome this rejection Applicant may (1) cancel the corresponding claims; (2) provide an example for which the invention may be practiced legally as currently claimed; or (3) may amend the claims to broaden the scope such that the invention may be legally practiced. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable and/or obvious over U.S. Pub. No. 2016/0301698 (hereinafter, “Katara”; previously of record) in view of U.S. Pub. No. 2020/0286020 (hereinafter, “Kobayashi”; previously of record) as evidenced by U.S. Pub. No. 2020/0139853 (hereinafter “Nawrocki”; previously of record) and as evidenced by U.S. Pub. No. 2020/0005559 (hereinafter, “Grunbok”; newly of record). 

Regarding claim 21, Katara discloses a fleet management system comprising (see at least [0016]; management system for a fleet of autonomous taxis (i.e., nodes)): one or more nodes, wherein the one or more nodes comprise: 
at least one processor (see at least [0019]-[0020]); and 
at least one memory storing computer-executable instructions, that when executed by the at least one processor (see at least [0014], [0019]-[0020]), cause the at least one processor to: 
receive, by the one or more nodes, a service request, wherein the service request comprises at least one of a request for a passenger ride or a request for a cargo transport (see at least [0016]; request for passenger ride); 
receive, by the one or more nodes, first information for a first node of the one or more nodes, wherein the first information comprises at least one of a first vehicle size, a first vehicle weight, or a first number of seats (see at least [0033] and [0043]; global information including a maximum number of passengers based on the type of vehicle may be determined and included in the authorization process); 
receive, by the one or more nodes, second information, wherein the second information comprises at least one of a first threshold number of vehicle occupants or a first threshold vehicle occupant weight limit (see at least [0016]; the number of authorized persons is the threshold number of vehicle occupants); 
determine, by the one or more nodes, that the first threshold number of vehicle occupants or the first threshold vehicle occupant weight limit are exceeded (see at least [0060]; the vehicle authorization system may determine that there are too many passengers based on the passenger authorization policy (i.e., the threshold number of vehicle occupants));  
send, by the one or more nodes, an indication that the first node has not accepted the service request (see at least [0093]; the request for a taxi service may be denied in response to determining that a passenger is not authorized).
However, Katara does not explicitly teach 
automatically determine, by the one or more nodes a vehicle adjustment based on a type of the service request, wherein the vehicle adjustment comprises at least one of: placing a seat in a down position to accept cargo, placing a seat in an upright position for a passenger, or rotating a seat; and 
adjust a component of the vehicle based on the automatically determined vehicle adjustment.
Kobayashi, in the same field of endeavor, teaches 
automatically determine, by the one or more nodes a vehicle adjustment based on a type of the service request, wherein the vehicle adjustment comprises at least one of: placing a seat in a down position to accept cargo, placing a seat in an upright position for a passenger, or rotating a seat; and 
adjust a component of the vehicle based on the automatically determined vehicle adjustment (see at least [0040]; various vehicle attributes and/or adjustments may be requested including specific seating requests. One of ordinary skill in the art would recognize that other attributes/adjustments such as seating positions would be obvious variants of the presently claimed options as evidenced at least by Nawrocki (see generally the entire application which is descriptive of automatic adjustment of various vehicle interior parts including seats, seat backs, seat head rests, etc.)).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Katara with the teachings of Kobayashi as evidenced by Nawrocki in order to improve the options allotted to potential passengers to improve customer service; see at least Kobayashi at [0009]. 

Regarding claim 22, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 21. Additionally, Katara discloses wherein the computer-executable instructions further cause the at least one processor to: 
receive, by the one or more nodes, first information for a second node of the one or more nodes, wherein the first information for the second node comprises at least one of a second vehicle size, a second vehicle weight, or a second number of seats (see at least [0016], [0033], and [0043]; global information including a maximum number of passengers based on the type of vehicle may be determined and included in the authorization process. These processes may occur for all vehicles in the fleet any of which may be considered the second node);  
receive, by the one or more nodes, second information for the second node, wherein the second information for the second node comprises at least one of a second threshold number of vehicle occupants and a second threshold vehicle occupant weight limit  (see at least [0016]; the number of authorized persons is the threshold number of vehicle occupants. These processes may occur for all vehicles in the fleet any of which may be considered the second node); 
determine, by the one or more nodes, that the second threshold number of vehicle occupants and the second threshold vehicle occupant weight limit are not exceeded (see at least [0065]; the passengers are authorized (i.e., meet the threshold number of vehicle occupants). Any of the vehicles within the fleet may be considered the second node); and 
send, by the one or more nodes, an indication that the second node has accepted the service request (see at least [0016] and [0065]; if the passengers are authorized, the autonomous vehicle may complete the autonomous navigation to the destination. Beginning the route is an indication that the vehicle has accepted the service request. Any of the vehicles in the fleet may be considered the second node).

Regarding claim 23, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 21. Additionally, Katara discloses wherein the first threshold number of vehicle occupants and the first threshold vehicle occupant weight limit are either based on a regional compliance maximum or established by a user, wherein user-established threshold values are below the regional compliance maximum (see at least [0043]; the global authorization policy regarding the maximum number of passengers is considered a regional compliance maximum).

Regarding claim 24, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 21. Additionally, Katara discloses wherein the first information and second information are stored on a blockchain ledger stored at each of the one or more nodes, and wherein the nodes are vehicles (see at least [0042]; the user information relating to authorization (i.e., second information) may be stored for future use (e.g., via a ledger) and global authorization policy information (i.e., first information)).
Katara does not explicitly teach that the ledger is a blockchain ledger. However, blockchain ledgers are a type of data ledger which were used in vehicle systems at the time of filing, as evidenced at least by the entire publication of Grunbok, and the use of one would have been an obvious variant to the data ledger disclosed by Katara. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to use a blockchain ledger type of data ledger.

Regarding claim 25, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 21. Additionally, Katara discloses wherein the computer-executable instructions further cause the at least one processor to: 
determine, by the one or more nodes, that the first threshold number of vehicle occupants or the first threshold vehicle occupant weight limit are exceeded (see at least [0060]; the vehicle authorization system may determine that there are too many passengers based on the passenger authorization policy (i.e., the threshold number of vehicle occupants)); 
determine, by the one or more nodes, that the first node is currently performing a service request (see at least [0017]; it is indicated that the vehicle performing the service request has reached the origination location for pick-up of the passengers); and 
send, by the one or more nodes and to the first node, an indication for the first node to cease service (see at least [0017]; the request may be denied if the passengers exceed the authorization threshold).

Regarding claim 26, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 25. Additionally, Katara discloses wherein the computer-executable instructions further cause the at least one processor to: 
determine, by the one or more nodes, that the first threshold number of vehicle occupants and the first threshold vehicle occupant weight limit are no longer exceeded (see at least [0064] and [0080]; the process loops until the passengers are authorized (i.e., the threshold number of vehicle occupants and/or weight limit are no longer exceeded)); and 
send, by the one or more nodes and to the first node, an indication for the first node to resume service (see at least [0016], [0064], and [0080]; the process is on a loop, the navigation resumes once authorization occurs (i.e., an indication to continue)).

Regarding claim 27, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 24. Additionally, Katara discloses wherein the computer-executable instructions further cause the at least one processor to: 
determine a weight of a first passenger requesting the passenger ride through one or more sensors on a vehicle, input from the passenger, or data stored on the blockchain ledger (see at least [0032]; the vehicle may include sensors that capture the weight of passengers; and the weight may be stored (i.e., data stored on the ledger) via past inputs from the passenger).
Katara does not explicitly teach that the ledger is a blockchain ledger. However, blockchain ledgers are a type of data ledger which were used in vehicle systems at the time of filing, as evidenced at least by the entire publication of Grunbok, and the use of one would have been an obvious variant to the data ledger disclosed by Katara. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to use a blockchain ledger type of data ledger.

Regarding claim 28, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 21. However, Katara does not explicitly teach wherein the computer-executable instructions further cause the at least one processor to: 
determine that the vehicle has entered a second region comprising a second threshold number of vehicle occupants and a second threshold vehicle occupant weight limit; 
determine, by the one or more nodes, that the second threshold number of vehicle occupants or the second threshold vehicle occupant weight limit are exceeded; 
determine, by the one or more nodes, that the first node is currently performing a service request; and 
send, by the one or more nodes and to the first node, an indication for the first node to cease service.
However, it is old and well-known in the art for autonomous vehicles to react to changing regions in order to conform to local rules, regulations, and laws. Most notably, when a vehicle is in a first region having a speed limit of, for example, 60 mph and enters a second region having a speed limit of, for example, 45 mph, the vehicle will slow down in accordance with the change in speed limit. The process claimed is no different, because the autonomous vehicle is merely adapting to a change in the regional rules, regulations, and/or laws. One of ordinary skill in the art, before the time of filing, would readily recognize these two scenarios as obvious variants of one another. Therefore, the claimed subject matter is considered obvious in view of what is old and well-known in the art. 

Regarding claim 29, Katara discloses a fleet management method comprising: 
receiving, by one or more nodes, a service request, wherein the service request comprises at least one of a request for a passenger ride or a request for a cargo transport (see at least [0016]; request for passenger ride);  
receiving, by the one or more nodes, first information for a first node of the one or more nodes, wherein the first information comprises at least one of a vehicle size, a vehicle weight, or a number of seats (see at least [0033] and [0043]; global information including a maximum number of passengers based on the type of vehicle may be determined and included in the authorization process);  
receiving, by the one or more nodes, second information for the first node, wherein the second information comprises at least one of a first threshold number of vehicle occupants or a second threshold vehicle occupant weight limit (see at least [0016]; the number of authorized persons is the threshold number of vehicle occupants);  
determining, by the one or more nodes, that the first threshold number of vehicle occupants and the first threshold vehicle occupant weight limit are exceeded (see at least [0060]; the vehicle authorization system may determine that there are too many passengers based on the passenger authorization policy (i.e., the threshold number of vehicle occupants)); 
sending, by the one or more nodes, an indication that the first node has not accepted the service request (see at least [0093]; the request for a taxi service may be denied in response to determining that a passenger is not authorized)
However, Katara does not explicitly teach
automatically determine, by the one or more nodes a vehicle adjustment based on a type of the service request, wherein the vehicle adjustment comprises at least one of: placing a seat in a down position to accept cargo, placing a seat in an upright position for a passenger, or rotating a seat; and 
adjust a component of the vehicle based on the automatically determined vehicle adjustment.
Kobayashi, in the same field of endeavor, teaches 
automatically determine, by the one or more nodes a vehicle adjustment based on a type of the service request, wherein the vehicle adjustment comprises at least one of: placing a seat in a down position to accept cargo, placing a seat in an upright position for a passenger, or rotating a seat; and 
adjust a component of the vehicle based on the automatically determined vehicle adjustment (see at least [0040]; various vehicle attributes and/or adjustments may be requested including specific seating requests. One of ordinary skill in the art would recognize that other attributes/adjustments such as seating positions would be obvious variants of the presently claimed options as evidenced at least by Nawrocki (see generally the entire application which is descriptive of automatic adjustment of various vehicle interior parts including seats, seat backs, seat head rests, etc.)).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Katara with the teachings of Kobayashi as evidenced by Nawrocki in order to improve the options allotted to potential passengers to improve customer service; see at least Kobayashi at [0009].

Regarding claim 30, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 29. Additionally, Katara discloses receiving, by the one or more nodes, first information for a second node of the one or more nodes, wherein the first information for the second node comprises at least one of a second vehicle size, a second vehicle weight, or a second number of seats (see at least [0016], [0033], and [0043]; global information including a maximum number of passengers based on the type of vehicle may be determined and included in the authorization process. These processes may occur for all vehicles in the fleet any of which may be considered the second node);   
receiving, by the one or more nodes, second information for the second node, wherein the second information for the second node comprises at least one of a second threshold number of vehicle occupants or a second threshold vehicle occupant weight limit  (see at least [0016]; the number of authorized persons is the threshold number of vehicle occupants. These processes may occur for all vehicles in the fleet any of which may be considered the second node);  
determining, by the one or more nodes, that the second threshold number of vehicle occupants and the second threshold vehicle occupant weight limit are not exceeded (see at least [0065]; the passengers are authorized (i.e., meet the threshold number of vehicle occupants). Any of the vehicles within the fleet may be considered the second node); and
sending, by the one or more nodes, an indication that the second node has accepted the service request (see at least [0016] and [0065]; if the passengers are authorized, the autonomous vehicle may complete the autonomous navigation to the destination. Beginning the route is an indication that the vehicle has accepted the service request. Any of the vehicles in the fleet may be considered the second node).

Regarding claim 31, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 29. Additionally, Katara discloses wherein the first threshold number of vehicle occupants and the first threshold vehicle occupant weight limit are either based on a regional compliance maximum or established by a user, wherein user-established threshold values are below the regional compliance maximum (see at least [0043]; the global authorization policy regarding the maximum number of passengers is considered a regional compliance maximum).

Regarding claim 32, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 29. Additionally, Katara discloses wherein the first information and second information are stored on a blockchain ledger stored at each of the one or more nodes, and wherein the nodes are vehicles (see at least [0042]; the user information relating to authorization (i.e., second information) may be stored for future use (e.g., via a ledger) and global authorization policy information (i.e., first information)).
Katara does not explicitly teach that the ledger is a blockchain ledger. However, blockchain ledgers are a type of data ledger which were used in vehicle systems at the time of filing, as evidenced at least by the entire publication of Grunbok, and the use of one would have been an obvious variant to the data ledger disclosed by Katara. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to use a blockchain ledger type of data ledger.

Regarding claim 33, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 29. Additionally, Katara discloses determining, by the one or more nodes, that the first threshold number of vehicle occupants or the first threshold vehicle occupant weight limit are exceeded (see at least [0060]; the vehicle authorization system may determine that there are too many passengers based on the passenger authorization policy (i.e., the threshold number of vehicle occupants));  
determining, by the one or more nodes, that the first node is currently performing a service request (see at least [0017]; it is indicated that the vehicle performing the service request has reached the origination location for pick-up of the passengers); and
sending, by the one or more nodes and to the first node, an indication for the first node to cease service (see at least [0017]; the request may be denied if the passengers exceed the authorization threshold).

Regarding claim 34, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 33. Additionally, Katara discloses determining, by the one or more nodes, that the first threshold number of vehicle occupants and the first threshold vehicle occupant weight limit are no longer exceeded (see at least [0064] and [0080]; the process loops until the passengers are authorized (i.e., the threshold number of vehicle occupants and/or weight limit are no longer exceeded)); and 
sending, by the one or more nodes and to the first node, an indication for the first node to resume service (see at least [0016], [0064], and [0080]; the process is on a loop, the navigation resumes once authorization occurs (i.e., an indication to continue)).

Regarding claim 35, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 29. However, Katara does not explicitly teach determining that the vehicle has entered a second region comprising a second threshold number of vehicle occupants and a second threshold vehicle occupant weight limit; 
determining, by the one or more nodes, that the second threshold number of vehicle occupants or the second threshold vehicle occupant weight limit are exceeded; 
determining, by the one or more nodes, that the first node is currently performing a service request; and 
sending, by the one or more nodes and to the first node, an indication for the first node to cease service.
However, it is old and well-known in the art for autonomous vehicles to react to changing regions in order to conform to local rules, regulations, and laws. Most notably, when a vehicle is in a first region having a speed limit of, for example, 60 mph and enters a second region having a speed limit of, for example, 45 mph, the vehicle will slow down in accordance with the change in speed limit. The process claimed is no different, because the autonomous vehicle is merely adapting to a change in the regional rules, regulations, and/or laws. One of ordinary skill in the art, before the time of filing, would readily recognize these two scenarios as obvious variants of one another. Therefore, the claimed subject matter is considered obvious in view of what is old and well-known in the art. 

Regarding claim 36, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 32. Additionally, Katara discloses determining a weight of a first passenger requesting the passenger ride through one or more sensors on a vehicle, input from the passenger, or data stored on the blockchain ledger (see at least [0042]; the user information relating to authorization (i.e., second information) may be stored for future use (e.g., via a ledger) and global authorization policy information (i.e., first information)).
Katara does not explicitly teach that the ledger is a blockchain ledger. However, blockchain ledgers are a type of data ledger which were used in vehicle systems at the time of filing, as evidenced at least by the entire publication of Grunbok, and the use of one would have been an obvious variant to the data ledger disclosed by Katara. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to use a blockchain ledger type of data ledger.

Regarding claim 37, Katara discloses a computer-readable medium storing computer-executable instructions, that when executed by at least one processor (see at least [0014], [0019]-[0020]), cause the at least one processor to: 
receive, by one or more nodes, a service request, wherein the service request comprises at least one of a request for a passenger ride and a request for a cargo transport (see at least [0016]; request for passenger ride);  
receive, by the one or more nodes, first information for a first node of the one or more nodes, wherein the first information comprises at least one of a vehicle size, a vehicle weight, or a number of seats (see at least [0033] and [0043]; global information including a maximum number of passengers based on the type of vehicle may be determined and included in the authorization process);
receive, by the one or more nodes, second information for the first node, wherein the second information comprises at least one of a first threshold number of vehicle occupants or a second threshold vehicle occupant weight limit (see at least [0016]; the number of authorized persons is the threshold number of vehicle occupants);
determine, by the one or more nodes, that the first threshold number of vehicle occupants and the first threshold vehicle occupant weight limit are exceeded (see at least [0060]; the vehicle authorization system may determine that there are too many passengers based on the passenger authorization policy (i.e., the threshold number of vehicle occupants)); and
send, by the one or more nodes, an indication that the first node has not accepted the service request (see at least [0093]; the request for a taxi service may be denied in response to determining that a passenger is not authorized).
However, Katara does not explicitly teach
automatically determine, by the one or more nodes a vehicle adjustment based on a type of the service request, wherein the vehicle adjustment comprises at least one of: placing a seat in a down position to accept cargo, placing a seat in an upright position for a passenger, or rotating a seat; and 
adjust a component of the vehicle based on the automatically determined vehicle adjustment.
Kobayashi, in the same field of endeavor, teaches
automatically determine, by the one or more nodes a vehicle adjustment based on a type of the service request, wherein the vehicle adjustment comprises at least one of: placing a seat in a down position to accept cargo, placing a seat in an upright position for a passenger, or rotating a seat; and 
adjust a component of the vehicle based on the automatically determined vehicle adjustment (see at least [0040]; various vehicle attributes and/or adjustments may be requested including specific seating requests. One of ordinary skill in the art would recognize that other attributes/adjustments such as seating positions would be obvious variants of the presently claimed options as evidenced at least by Nawrocki (see generally the entire application which is descriptive of automatic adjustment of various vehicle interior parts including seats, seat backs, seat head rests, etc.)).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Katara with the teachings of Kobayashi as evidenced by Nawrocki in order to improve the options allotted to potential passengers to improve customer service; see at least Kobayashi at [0009]. 

Regarding claim 38, Katara discloses and Kobayashi, as evidenced by Nawrocki, teaches all of the limitations of claim 37. Additionally, Katara discloses wherein the computer-executable instructions further cause the at least one processor to: 
receive, by the one or more nodes, first information for a second node of the one or more nodes, wherein the first information for the second node comprises at least one of a second vehicle size, a second vehicle weight, or a second number of seats (see at least [0016], [0033], and [0043]; global information including a maximum number of passengers based on the type of vehicle may be determined and included in the authorization process. These processes may occur for all vehicles in the fleet any of which may be considered the second node);  
receive, by the one or more nodes, second information for the second node, wherein the second information for the second node comprises at least one of a second threshold number of vehicle occupants or a second threshold vehicle occupant weight limit (see at least [0016]; the number of authorized persons is the threshold number of vehicle occupants. These processes may occur for all vehicles in the fleet any of which may be considered the second node);
determine, by the one or more nodes, that the second threshold number of vehicle occupants and the second threshold vehicle occupant weight limit are not exceeded (see at least [0065]; the passengers are authorized (i.e., meet the threshold number of vehicle occupants). Any of the vehicles within the fleet may be considered the second node); and
send, by the one or more nodes, an indication that the second node has accepted the service request (see at least [0016] and [0065]; if the passengers are authorized, the autonomous vehicle may complete the autonomous navigation to the destination. Beginning the route is an indication that the vehicle has accepted the service request. Any of the vehicles in the fleet may be considered the second node).

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. App. No. 2020/0394746 which relates to cargo transfer for a fleet of vehicles in which sizes and weights of cargo are indicated during initial request and are measured and weighed before the selected vehicle leaves with the cargo. If the weight and/or size is more than what is expected, a different vehicle of the fleet may be used to fulfill the request;
U.S. App. No. 2019/0258263 which relates to a vehicle monitoring the interior, to identify issues (such as too many people in a vehicle), and to perform a response action; and
U.S. App. No. 2017/0147959 which relates to a vehicle conducting a safety check before proceeding with a service request—including checking a weight capacity and/or whether there are too many passengers for the number of seats.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663